Citation Nr: 1549253	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-49 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating greater than 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested that a videoconference hearing before the Board scheduled to be held on November 4, 2015 be rescheduled due to a family matter, as reflected in a November 2015 Report of General Information form.  The Board finds the Veteran has presented good cause for his request to reschedule.  38 C.F.R. § 20.702(c) (2015).  It also appears he was previously unaware that he would not be able to attend the scheduled hearing, and thus there is good cause for the delay in his request.  See id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available hearing before the Board at the local RO, including by videoconference.  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




